                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



UNITED STATES OF AMERICA,
                                                        Case No. 2:19-cr-00194
              Plaintiff,
                                                        JUDGE ALGENON L. MARBLEY
       V.

                                                        Magistrate Judge Jolson
VINCENT BROCOLI,


              Defendant.



                                    OPINION & ORDER


       This matter is before the Court on Magistrate Judge Jolson's Report and Recommendation

Accepting Defendant Vincent Brocoli's plea of guilty to one count of Cyberstalking, in violation

of 18 U.S.C. § 2261A(2). (Doc. 22.) The Report and Recommendation was filed on November

22, 2019, and the parties had fourteen days thereafter to raise any Objections. Neither side has

filed an Objection to the Report and Recommendation, and the time for doing so has now passed.

       Having reviewed the Report and Recommendation, the Court finds that Magistrate Judge

Jolson reached the correct conclusion.    Accordingly, the Court ADOPTS Magistrate Judge

Jolson's November 22, 2019 Report and Recommendation as this Court's findings of fact and

conclusions of law. Defendant's guilty plea is hereby ACCEPTED.

       IT IS SO ORDERED.

                                             /s/ Algenon L. Marblev
                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE

DATED: January 7,2020
